                                       United States Bankruptcy Court
                                       Northern District of Alabama
In re:                                                                                  Case No. 14-82118-CRJ
Wendell L Wynn                                                                          Chapter 13
Jennifer G Wynn
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 1126-8           User: admin                  Page 1 of 2                   Date Rcvd: Aug 08, 2019
                               Form ID: 3180W               Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 10, 2019.
db/jdb         +Wendell L Wynn,    Jennifer G Wynn,    45 Hwy 94,    Russellville, AL 35654-9473
8367573        +1st Franklin Financial Corp,     William Hancock,    905 Bob Wallace Ave,
                 Huntsville, AL 35801-6536
8355707        +AES,    PO BOX 2461,    HARRISBURG PA 17105-2461
8376371        +American Education Services,     PO BOX 8183,    HARRISBURG, PA 17105-8183
8355704         CAPITAL ONE AUTO,     PO BOX 390907,   MINNEAPOLIS MN 55439-0907
8355723        +CAPITAL ONE BANK,     C/O NORTHLAND GROUP,    7831 GLENROY ROAD SUITE 250,    EDINA MN 55439-3117
8355710        +CHECK N GO,    15046 HWY 43 SUITE B,    RUSSELLVILLE AL 35653-1959
8384625        +Capital One Auto Finance,     c/o CSC Lawyers Incorporationg SRV Inc.,     Registered Agent,
                 150 S Perry St,     Montgomery, AL 36104-4227
8355700        +EQUIFAX INFORMATION SERVICES, LLC,     PO BOX 740256,    ATLANTA GA 30374-0256
8355699        +EXPERIAN,    PO BOX 2002,    ALLEN TX 75013-2002
8355713         FED LOAN SERVICING,     PO BOX 60610,   HARRISBURG PA 17106-0610
8464994         FedLoan Servicing,     P.O. Box 69184,   Harrisburg, PA 17106-9184
8355716        +HSBC,    515 S FLOWER ST SUITE 4400,    LOS ANGELES CA 90071-2219
8432068         KHEAA,    PO BOX 798,    FRANKFORT KY 40602-0798
8402210        +MOHELA,    MOHELA,    633 SPIRIT DR,   CHESTERFIELD MO 63005-1243
8355719         MOHELA,    14528 S OUTER 40,    CHESTERFIELD MO 63017-5785
8374172        +MOHELA on behalf of KHEAA,     KHEAA,   PO BOX 798,    FRANKFORT KY 40602-0798
8355705        +RUSSELLVILLE FINANCE,     MORTON & ASSOCIATES,    102 S COURT ST STE 317,    FLORENCE AL 35630-5633
8367560        +TD BANK USA NA,    C/O WEINSTEIN PINSON AND RILEY PS,     2001 WESTERN AVENUE STE 400,
                 SEATTLE WA 98121-3132
8355701        +TRANSUNION,    PO BOX 2000,    CHESTER PA 19016-2000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +EDI: FRAN.COM Aug 09 2019 06:38:00       1st Franklin Financial Corporation,      PO Box 880,
                 Attn: Administrative Services,     Toccoa, GA 30577-0880
cr             +EDI: AISACG.COM Aug 09 2019 06:38:00       Capital One Auto Finance,     P.O. Box 201347,
                 Arlington, TX 76006-1347
cr             +EDI: AISACG.COM Aug 09 2019 06:38:00       Capital One Auto Finance c/o AIS Portfolio Service,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
8367574        +EDI: FRAN.COM Aug 09 2019 06:38:00       1st Franklin Financial Corporation,      PO Box 880,
                 Toccoa, GA 30577-0880
8355703         E-mail/Text: collectionsdepartment@alabamacentral.org Aug 09 2019 03:21:38
                 ALABAMA CENTRAL CREDIT UNION,     3601 4TH AVE S,    BIRMINGHAM AL 35222
8355706         EDI: ALDEPREV.COM Aug 09 2019 06:38:00        ALABAMA DEPARTMENT OF REVENUE,     INCOME TAX DIVISION,
                 PO BOX 327460,    MONTGOMERY AL 36132-7460
8526001         EDI: ALDEPREV.COM Aug 09 2019 06:38:00        Alabama Dept of Revenue,     Attn Mark Griffin,
                 Legal Division,    PO Box 320001,    Montgomery AL 36132-0001
8355708        +EDI: CAPITALONE.COM Aug 09 2019 06:38:00        CAPITAL ONE,    PO BOX 30285,
                 SALT LAKE CITY UT 84130-0285
8355709         EDI: CAPITALONE.COM Aug 09 2019 06:38:00        CAPITAL ONE BANK,    PO BOX 30281,
                 SALT LAKE CITY UT 84130-0281
8355702        +Fax: 602-659-2196 Aug 09 2019 04:50:28        CHEXSYSTEMS,    ATTN: CONSUMER RELATIONS,
                 7805 HUDSON ROAD, SUITE 100,    WOODBURY MN 55125-1703
8355711        +EDI: CITICORP.COM Aug 09 2019 06:38:00        CITICARDS,   701 E 60TH STREET N,
                 SIOUX FALLS SD 57104-0432
8355712        +EDI: RCSFNBMARIN.COM Aug 09 2019 06:38:00        CREDIT ONE BANK,    PO BOX 98873,
                 LAS VEGAS NV 89193-8873
8355724        +EDI: RESURGENT.COM Aug 09 2019 06:38:00        CREDIT ONE BANK,    C/O RESURGENT CAPITAL,
                 PO BOX 10497,    GREENVILLE SC 29603-0497
8382213        +EDI: AISACG.COM Aug 09 2019 06:38:00       Capital One Auto Finance,
                 c/o Ascension Capital Group,    4515 N Santa Fe Ave. Dept. APS,      Oklahoma City, OK 73118-7901
8383033         EDI: CAPITALONE.COM Aug 09 2019 06:38:00        Capital One Bank (USA), N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
8355714        +EDI: BLUESTEM Aug 09 2019 06:38:00       FINGERHUT,    6250 RIDGEWOOD ROAD,
                 ST CLOUD MN 56303-0820
8355715        +EDI: FRAN.COM Aug 09 2019 06:38:00       FIRST FRANKLIN,     13830 HWY 43,
                 RUSSELLVILLE AL 35653-2836
8355725        +EDI: PRA.COM Aug 09 2019 06:38:00       HSBC,    C/O PORTFOLIO RECOVERY,     120 CORPORATE BLVD,
                 NORFOLK VA 23502-4952
8355717        +EDI: RMSC.COM Aug 09 2019 06:38:00       LOWES,    PO BOX 965005,    ORLANDO FL 32896-5005
8355718        +EDI: RESURGENT.COM Aug 09 2019 06:38:00        LVNV FUNDING,    C/O RESURGENT CAPITAL,
                 PO BOX 10497 MS 576,    GREENVILLE SC 29603-0497
8469354         EDI: RESURGENT.COM Aug 09 2019 06:38:00        LVNV Funding, LLC its successors and assigns as,
                 assignee of FNBM, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
8355720         EDI: RMSC.COM Aug 09 2019 06:38:00       PAYPAL,    PO BOX 965005,    ORLANDO FL 32896-5005
8478974         EDI: PRA.COM Aug 09 2019 06:38:00       Portfolio Recovery Associates, LLC,      POB 41067,
                 Norfolk VA 23541
8393475         EDI: Q3G.COM Aug 09 2019 06:38:00       Quantum3 Group LLC as agent for,      Second Round LP,
                 PO Box 788,    Kirkland, WA 98083-0788
8355721         EDI: CBS7AVE Aug 09 2019 06:38:00       SEVENTH AVENUE,    1112 7TH AVE,     MONROE WI 53566-1364
District/off: 1126-8                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 08, 2019
                                      Form ID: 3180W                     Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
8399774        +EDI: CBS7AVE Aug 09 2019 06:38:00     Seventh Avenue,   c/o Creditors Bankruptcy Service,
                 P.O. Box 740933,   Dallas, TX 75374-0933
8355722        +EDI: WTRRNBANK.COM Aug 09 2019 06:38:00     TARGET,   PO BOX 673,   MINNEAPOLIS MN 55440-0673
8355726        +E-mail/Text: data_processing@fin-rec.com Aug 09 2019 03:19:16     TARGET,
                 C/O FINANCIAL RECOVERY,   4900 VIKING DRIVE,   EDINA MN 55435
                                                                                            TOTAL: 28

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               KHEAA,   PO BOX 798,   FRANKFORT, KY 40602-0798
8432069*          KHEAA,   PO BOX 798,   FRANKFORT KY 40602-0798
8552263*          KHEAA,   PO BOX 798,   FRANKFORT KY 40602-0798
                                                                                                                    TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 8, 2019 at the address(es) listed below:
              B Grant McNutt   on behalf of Joint Debtor Jennifer G Wynn gmcnutt@bondnbotes.com,
               ngajewski@bondnbotes.com;tmccalpin@bondnbotes.com;twillis@bondnbotes.com;aarmstrong@bondnbotes.co
               m;jaday@bondnbotes.com;amelton@bondnbotes.com
              B Grant McNutt   on behalf of Debtor Wendell L Wynn gmcnutt@bondnbotes.com,
               ngajewski@bondnbotes.com;tmccalpin@bondnbotes.com;twillis@bondnbotes.com;aarmstrong@bondnbotes.co
               m;jaday@bondnbotes.com;amelton@bondnbotes.com
              Michele T. Hatcher   ecf@ch13decatur.com, michele.hatcher@ch13decatur.com
              William M. Hancock   on behalf of Creditor   1st Franklin Financial - Russellville #1
               bankruptcy@wolfejones.com, wmhancock@wolfejones.com
                                                                                            TOTAL: 4
Information to identify the case:
Debtor 1              Wendell L Wynn                                            Social Security number or ITIN   xxx−xx−2669
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2              Jennifer G Wynn                                           Social Security number or ITIN   xxx−xx−0287
(Spouse, if filing)
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

Case number: 14−82118−CRJ13



                                                      Order of Discharge                                                (12/18)


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

             Wendell L Wynn                                              Jennifer G Wynn

                                                                          By the court: Clifton R. Jessup Jr.
             Dated: 8/8/19                                                              United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                 not all. Generally, a discharge removes the
                                                                          debtors' personal liability for debts provided for
This order means that no one may make any                                 by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                         In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                               rules protect certain community property owned
otherwise try to collect from the debtors personally                      by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                         not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                             Some debts are not discharged
debtors damages and attorney's fees.                                      Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                              obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                               ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                               ♦ debts for certain types of taxes specified
                                                                                 in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                 523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                 extent not paid in full under the plan;




                                                  For more information, see page 2 >
       ATTENTION DEBTOR: IMPORTANT DOCUMENT! PLEASE KEEP FOR YOUR RECORDS!

Form 3180W                                                   Chapter 13 Discharge                                      page 1
    ♦ debts that the bankruptcy court has                  ♦ debts for restitution, or damages,
      decided or will decide are not discharged              awarded in a civil action against the
      in this bankruptcy case;                               debtor as a result of malicious or willful
                                                             injury by the debtor that caused
                                                             personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,             death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                           ♦ debts for death or personal injury
                                                             caused by operating a vehicle while
    ♦ some debts which the debtors did not                   intoxicated.
      properly list;

                                                      In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §            creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment        is also liable on the debt, such as an insurance
      or other transfer is due after the date on      company or a person who cosigned or
      which the final payment under the plan          guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases             This information is only a general
      made after the bankruptcy case was filed if      summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of        exceptions exist. Because the law is
      incurring the debt was practicable but was       complicated, you should consult an
      not obtained;                                    attorney to determine the exact effect of
                                                       the discharge in this case.




Form 3180W                               Chapter 13 Discharge                                    page 2
